JACKSON, Chief Justice,
concurring.
I concur in the judgment of reversal for the reasons expressed in the opinion of my colleague.
I wish simply to add that the case of the city of Marietta, reported in 64 Ga., 286, differs from this in that in the former case a debt of $3,000.00 was contracted by that city, and it was so admitted, whilst in this case, it was denied in the answer most explicitly that any debt had been, or would be, created, but that the money would be on hand to pay for the work as it was progressing and when it was completed.
This case also differs from that of the county of Web*117ster, reported in 64 Ga., 498, in that the casd there was that of a county, whilst this is a municipality, and the two turn on different paragraphs of the constitution, that being controlled by section 669 of the Supplemental Code, and this by section 670 of the same Code, where the constitution of 1877 is set out in full.
It is true that in the county case in delivering the opinion I do also invoke the other clause of the constitution, and use expressions going to show that something like this — iron safes — to be paid for by taxes, is a debt in the sense of the constitution, but I say there that if the county had money legitimately drawn from other sources, it could pay for the safe. In this case this money will be in the treasury, legitimately put there by taxation for current and ordinary expenses — the prime necessity of a municipal government, a city hall and appurtenances; and I think that the constitutional prohibition against new debts does not cover such a. case.
Therefore, and for the reasons amplified by Judge Speer, I concur in the opinion that the chancellor erred in granting the injunction against the levy of this tax to erect a city hall and other necessary rooms for the daily and ordinary use of the city government.